         Case 6:19-cv-00532-ADA Document 24 Filed 12/06/19 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

 Uniloc 2017 LLC                                  §
                                                  §
                Plaintiff                         §
                                                  §
 v.                                               §       Case No. 6:19-cv-532
                                                  §
 Apple Inc.,                                      §       PATENT CASE
                                                  §
                Defendant                         §       Jury Trial Demanded
                                                  §
                                                  §

 AGREED MOTION TO EXTEND TIME TO FILE RESPONSE AND REPLY BRIEFS
  RELATING TO DEFENDANT APPLE INC.’S MOTION TO TRANSFER VENUE

       Plaintiff Uniloc 2017 LLC (“Uniloc”) and defendant Apple Inc. (“Apple”) respectfully

move the Court for an order extending the time for Uniloc to file its brief in response to Apple’s

Motion to Transfer Venue Pursuant to 28 U.S.C. § 1404(a) (Dkt. No. 15) and extending the time

for Apple to file its reply brief. Uniloc’s current deadline to file its response brief is December 6,

2019. And Apple’s current deadline to file its reply brief is December 13, 2019.

       To fully address the issues arising from Apple’s Motion to Transfer Venue, both parties

seek to conduct certain venue-related discovery, primarily Rule 30(b)(6) depositions as to venue-

related issues and are having on-going discussions about the number, scope, and scheduling of

such depositions before they formally seek leave from this Court to conduct such discovery. The

parties anticipate concluding their negotiations in the next 1 to 2 weeks. Accordingly, the parties

seek to extend the deadline for Uniloc’s response brief by 14 days with the new response date

December 20, 2019.

       The extension is requested to allow for the parties to continue their negotiations concerning

the venue discovery that they seek. To the extent that the parties reach agreement as to certain



AGREED MOTION TO EXTEND TIME TO FILE RESPONSE AND REPLY BRIEFS                             PAGE 1 OF 3
            Case 6:19-cv-00532-ADA Document 24 Filed 12/06/19 Page 2 of 3




venue discovery that they wish to conduct, they will jointly seek leave from the Court to do so.

And to the extent that there are remaining disputed issues, the parties anticipate seeking the Court’s

guidance as needed. The parties seek this extension not for delay but for good cause and that

justice may be served. Uniloc agrees that it will not use this extension or the fact that case activity

has occurred during this process as a basis to resist transfer.

       Wherefore, Uniloc and Apple respectfully request that the Court order that the date by

which Uniloc must respond to Apple’s Motion to Transfer be extended by 14 days to December

20, 2019.



                                                                  Respectfully Submitted,

                                                                  By: /s/ William E. Davis, III
                                                                  William E. Davis, III
                                                                  Texas State Bar No. 24047416
                                                                  bdavis@bdavisfirm.com
                                                                  Debra Coleman
                                                                  Texas State Bar No. 24059595
                                                                  dcoleman@bdavisfirm.com
                                                                  Christian Hurt
                                                                  Texas State Bar No. 24059987
                                                                  churt@bdavisfirm.com
                                                                  Edward Chin
                                                                  Texas State Bar No. 50511688
                                                                  echin@bdavisfirm.com
                                                                  Ty Wilson
                                                                  Texas State Bar No. 24106583
                                                                  Twilson@davisfirm.com

                                                                  DAVIS FIRM
                                                                  213 N. Fredonia Street, Suite 230
                                                                  Longview, Texas 75601
                                                                  T: (903) 230-9090
                                                                  F: (903) 230-9661


                                                                  Counsel for Plaintiff Uniloc 2017
                                                                  LLC



AGREED MOTION TO EXTEND TIME TO FILE RESPONSE AND REPLY BRIEFS                               PAGE 2 OF 3
         Case 6:19-cv-00532-ADA Document 24 Filed 12/06/19 Page 3 of 3




                                                            By: /s/ John M. Guaragna
                                                            John M. Guaragna
                                                            Texas Bar No. 24043308
                                                            John.guaragna@dlapiper.com
                                                            DLA Piper LLP (US)
                                                            401 Congress Avenue, Suite 2500
                                                            Austin, Texas 78701
                                                            Phone: 512.457.7000
                                                            Fax: 512.457.7001

                                                            Mark D. Fowler (pro hac vice)
                                                            mark.fowler@dlapiper.com
                                                            Christine K. Corbett (pro hac vice)
                                                            Christine.corbett@dlapiper.com
                                                            Summer Torrez (pro hac vice)
                                                            summer.torrez@dlapiper.com
                                                            DLA Piper LLP (US)
                                                            2000 University Avenue
                                                            East Palo Alto, CA 94303-2214
                                                            Phone: 650.833.2000
                                                            Fax: 650.833.2001

                                                            ATTORNEYS FOR DEFENDANT
                                                            APPLE INC.


                                CERTIFICATE OF SERVICE

       A true and correct copy of the foregoing instrument was served or delivered electronically

via U.S. District Court [LIVE] – Document Filing System, to all counsel of record,


                                                            /s/ William E. Davis, III

                                                            William E. Davis, III




AGREED MOTION TO EXTEND TIME TO FILE RESPONSE AND REPLY BRIEFS                          PAGE 3 OF 3
